PER CURIAM.
Plaintiff, Palm Beach Business Services, Inc., voluntarily dismissed its action with prejudice. Thereafter, the trial court, upon plaintiff’s motion alleging fraud and misrepresentation, dissolved the voluntary dismissal and reinstated the action. Defendant, South Florida Nursing Services, Inc. appeals. We reverse upon authority of Randle-Eastern Ambulance Service, Inc. v. Vasta, 360 So.2d 68 (Fla.1978); Miller v. Fortune Insurance Company, 453 So.2d 489 (Fla. 2d DCA 1984); and Piper Aircraft Corporation v. Prescott, 445 So.2d 591 (Fla. 1st DCA 1984).
Reversed.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.